 



Exhibit 10.9
DELL INC.
Restricted Stock Agreement

                 
 
       
Recipient:
  Date of Grant:    
 
       
Identification No.:
  Number of Shares:    
 
       
 
           

Dell Inc., a Delaware Corporation (the “Company”), is pleased to grant you
shares of the Company’s common stock, subject to the restrictions described
below. The number of shares awarded to you (the “Shares”) is stated above. This
award is subject to the following terms and conditions.



Restrictions and Shares— The Shares are subject to the following restrictions
(referred to herein as the “Restrictions”):
Transfer Restrictions — You may not sell, assign, transfer, pledge or otherwise
dispose of any Shares with respect to which the Restrictions have not lapsed as
described below.
Forfeiture Restrictions — If you cease to be a director for any reason other
than your death or Permanent Disability (as defined in the Plan described
below), you will forfeit any Shares with respect to which the Restrictions have
not lapsed as described below. Any Shares that are forfeited shall be returned
to the Company and cancelled, and all of your rights to those Shares will
terminate, without any payment of consideration by the Company.
Lapse of Restrictions — The Restrictions will lapse with respect to the Shares
in accordance with the following schedule:

      Number   Date
 
   
 
   
 
   
 
   

Notwithstanding the above, if you cease to be a director by reason of your death
or Permanent Disability, the Restrictions will lapse immediately and
automatically with respect to all Shares upon such termination.
Ownership of Shares — The Company will issue the Shares in your name in the form
of an entry into a share memo account with the Company’s stock transfer agent.
The account will show that the Shares are subject to the Restrictions. Subject
to the terms and conditions described herein, you shall be entitled to all the
rights of beneficial ownership of the Shares while they are held in the share
memo account, including the right to vote the Shares and
to receive dividends if, as and when declared by the Company’s Board of
Directors.
Until the Restrictions have lapsed or the Shares are forfeited and cancelled,
the Shares shall be held in the share memo account and you shall not be entitled
to receive certificates representing the Shares. After the Restrictions have
lapsed with respect to Shares, you (or, in the case of your death or Permanent
Disability, your legal representatives, legatees, distributees or guardian)
shall have the right to have such Shares certificated and transferred in
accordance with the transfer agent’s procedures generally applicable to all
stockholders.
In order to facilitate the transfer back to the Company of any Shares that are
forfeited and cancelled as described herein, you must sign and deliver the
attached stock power for the Shares to the Company’s Stock Option Administration
Department. Upon the forfeiture of Shares, such Shares will be transferred back
to the Company pursuant to such stock power and cancelled.
Agreement With Respect to Taxes — You must pay any taxes that are required to be
withheld by the Company. You may pay such amounts in cash or make other
arrangements satisfactory to the Company for the payment of such amounts. You
agree that if you do not pay, or make arrangements for the payment of, such
amounts, the Company, to the fullest extent permitted by law, shall have the
right to deduct such amounts from any payments of any kind otherwise due to you
and shall have the right to withhold from Shares for which Restrictions have
lapsed the number of Shares having an aggregate market value at that time equal
to the amount you owe.
Black-Out Periods— In order to minimize the potential for prohibited “insider”
trading, the Company may establish periods from time to time during which you
may not engage in transactions involving the Company’s stock (“Black-Out
Periods”). Notwithstanding any other provisions herein, Restrictions will not
lapse with respect to



 



--------------------------------------------------------------------------------



 



any Shares during an applicable Black-Out Period and the applicable period
during which Shares shall be subject to the Restrictions shall be extended until
the end of such Black-Out Period.
Incorporation of Plan — This award is granted under the Company’s 2002 Long-Term
Incentive Plan and is governed by the terms of the Plan in addition to the terms
and conditions stated herein. All terms used herein with their initial letters
capitalized shall have the meanings given them in the Plan unless otherwise
defined herein. A copy of the Plan is available upon request from the Company’s
Stock Option Administration Department.
Prospectus — You may at any time obtain a copy of the prospectus related to your
purchase of Dell common stock pursuant to this Share award agreement by
accessing the prospectus at http://inside.us.dell.com/legal/corporate.htm.
Additionally, you may request a copy of the prospectus free of charge from the
Company by contacting Stock Option Administration in writing at Stock Option
Administration, One Dell Way, Mail Stop 8038, Round Rock, Texas 78682,
(512) 728-8644 or by e-mail at Stock_Option_Administrator@dell.com.
Data Privacy Consent — As a condition of the grant of the Shares, you consent to
the collection, use and transfer of personal data as described in this
paragraph. You understand that the Company and its Subsidiaries hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number, nationality, any shares of common
stock held in the Company, and details of all options or other entitlements to
shares of common stock awarded, cancelled, exercised, vested, or unvested
(“Data”). You further understand that the Company
and its Subsidiaries will transfer Data amongst themselves as necessary for the
purposes of implementation, administration and management of your participation
in the Plan, and that the Company and any of its Subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. You understand that these recipients
may be located in the European Economic Area or elsewhere, such as the United
States. You authorize them to receive, possess, use, retain and transfer such
Data as may be required for the administration of the Plan or the subsequent
holding of shares of common stock on your behalf, in electronic or other form,
for the purposes of implementing, administering and managing your participation
in the Plan, including any requisite transfer to a broker or other third party
with whom you may elect to deposit any shares of common stock acquired under the
Plan. You understand that you may, at any time, view such Data or require any
necessary amendments to it.
Notice — You agree that notices may be given to you in writing either at your
home address as shown in the records of the Company or by electronic
transmission (including e-mail or reference to a website or other URL) sent to
you through the Company’s normal process for communicating electronically with
its directors.
Acceptance of Terms and Conditions — This award will not be effective until you
have acknowledged and agreed to the terms and conditions set forth herein by
executing this agreement in the space provided below and returning it to the
Company’s Stock Option Administration Department.



 

     
Awarded subject to the terms and conditions stated above:
   
 
   
 
  Recipient’s Signature
DELL INC.
   
 
   
By:
   
 
   
 
   
 
   
Accepted under the terms and conditions stated above
   

 



--------------------------------------------------------------------------------



 



Exhibit 10.9
STOCK POWER
For value received, the undersigned individual (“Assignor”) hereby sells,
assigns and transfers unto Dell Inc., a Delaware corporation (“Assignee”),
                    shares of the common stock, par value $.01 per share (the
“Shares”), of Dell Inc., a Delaware corporation (“Issuer”), standing in the name
of Assignor on the books of Issuer represented by Account Number
                     and hereby irrevocably constitutes and appoints the
Secretary of Issuer, with full power of substitution, as the agent for Assignor
to transfer the Shares on the books of Issuer.
Executed effective as of                            ,        .

     
 
         
Signature of Assignor
   

Do not date the stock power or complete any other information.

 